FIRST AMENDMENT LYONDELLBASELL INDUSTRIES AF S.C.A LONG-TERM INCENTIVE PLAN (As Established Effective April 1, 2008) WHEREAS, LyondellBasell Industries AF S.C.A. (the “Company”) established the LyondellBasell Industries AF S.C.A. Long-Term Incentive Plan, effective April1, 2008 (the “Plan”) for the benefit of certain eligible employees; and WHEREAS, the Company desires to amend the Plan to provide that non-employee directors may participate in the Plan; NOW, THEREFORE, the Company hereby amends the Plan, effective as of September 23, 2008, as follows: 1.
